DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to amendment
2.	This is a Final Office action in response to applicant’s remarks/arguments filed on 10/28/2020. 
3.	Status of the claims:
	•	Claims 1, 5-7, and 14 have been amended.
	•	Claims 11 and 17 have been canceled.
•	Claims 1-10, 12-16, 18 are currently pending and have been examined.

Response to remarks/arguments
4.	Applicant’s remarks/arguments filed on 10/28/2020 with respect to amended independent claims 1, 7, and 14 have been fully considered but are moot in view of the new ground(s) of rejection. Upon further search and consideration, a new ground(s) of obviousness rejection is made in view of Choi et al. (US 20120250601 A1).
5.    	In response to Applicant’s remarks/arguments filed on 10/28/2020 regarding amended independent claims 1, 7, and 14, the Examiner acknowledges that Li does not explicitly teach the newly recited features as argued by Applicant. However, the system of Choi et al. (US 20120250601 A1) cures this deficiency.


Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
10.	Claims 1-10, 12-16, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ericsson (Tight integration of the New Radio interface (NR) and LTE: User Plane design) in view of Choi et al. (US 20120250601 A1).

Regarding claim 1, Ericsson discloses a Base Station (BS), deployed in a radio access network constructed on the basis of a first mobile communication technology standard, and comprising: a user plane entity and an aggregation adaptation layer function entity (Ericsson, page 1, para. 3: the RAN architecture shall support tight interworking between the new RAT and LTE considering high performing inter-RAT mobility and aggregation of data flows via at least dual connectivity between LTE and new RAT); the user plane entity further comprising: a Physical (PHY) layer function entity: a Medium Access Control (MAC) layer function entity: a Radio Link Control (RLC) layer function entity: and a Packet Data Convergence Protocol (PDCP) layer function entity (Ericsson, page 2, Fig. 1: the user plane comprises , a Medium Access Control (MAC) layer entity, a Radio Link Control (RLC) layer entity and a Packet Data Convergence Protocol (PDCP) layer entity), wherein the user plane entity is configured to: receive, by the PDCP layer function entity, user plane data in a first format, the first format referring to a format specified by the first mobile (Ericsson, page 2, para. 3: the MeNB receives one user plane flow by the first mobile communication technology standard), and send, by the PDCP layer function entity, the user plane data in the first format to the aggregation adaptation layer function entity (Ericsson, page 2, Multi-RAT Aggregation: aggregation of data flows via at least Dual Connectivity between LTE and NR); and wherein the aggregation adaptation layer function entity is configured to: convert the user plane data in the first format into user plane data in a second format, the second format referring to a format specified by the second mobile communication technology standard (Ericsson, page 2: split bearers would imply that the NR protocol stack would have to be compatible with the PDCP layer in LTE (e.g. convert the user plane data in the first format into user plane data in a second format)); and send the user plane data in the second format to a BS in the radio access network constructed on the basis of the second mobile communication technology standard (Ericsson, page 2: send the user plane to the SeNB in the NRAT). 
Ericsson does not appear to explicitly disclose determine, by the PDCP layer function entity, whether a receiving terminal or a receiving device corresponding to the user plane data is located in a radio access network constructed on basis of a second mobile communication technology standard; in response to determining that the receiving terminal or the receiving device corresponding to the user plane data is located in the radio access network constructed on basis of the second mobile communication technology standard, determine that it is necessary to transmit the user plane data through the radio access network constructed on basis of the second mobile communication technology standard.
In a similar field of endeavor, Choi discloses determine, by the PDCP layer function entity, whether a receiving terminal or a receiving device corresponding to the user plane data is located in a radio access network constructed on basis of a second mobile communication technology standard (Choi, para. 55, 181: in the U-plane 1306, overall four data radio bearers are configured: DRB1 and DRB2 for the relaying terminal 708 itself, DRB3 for the second mobile terminal (ON terminal #1) 710 and DRB4 for the third mobile terminal (ON terminal #2) 711. A first hatching 1307 indicates the PDCP entities and RLC entities for handling data of the relaying terminal 708, a second hatching 1308 indicates the PDCP entity and the RLC entity for handling data of the second mobile terminal 710, and a third hatching 1309 indicates the PDCP entity and the RLC entity for handling data of the third mobile terminal 711); in response to determining that the receiving terminal or the receiving device corresponding to the user plane data is located in the radio access network constructed on basis of the second mobile communication technology standard, determine that it is necessary to transmit the user plane data through the radio access network constructed on basis of the second mobile communication technology standard (Choi, para. 146: a communication device is provided including a receiver configured to receive a request from a first communication terminal to establish an NAS bearer connection between the first communication terminal and a core network of a cellular mobile communication network and to associate the NAS bearer connection with at least one second communication terminal communicating with the first communication terminal and a controller configured to establish an NAS bearer connection between the first communication terminal and the core network (e.g. in response to the request) and to associate the NAS bearer connection with the at least one second communication terminal (e.g. in response to the request)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the teaching of Ericsson with the teaching of Choi to include the above features into the system of Ericsson such as determine, by the PDCP layer function entity, whether a receiving terminal or a receiving device corresponding to the user plane data is located in a radio access network constructed on basis of a second mobile communication technology standard; in response to determining that the receiving terminal or the receiving device corresponding to the user plane data is located in the radio access network constructed on basis of the second mobile communication technology standard, determine that it is necessary to transmit the user plane data through the radio access network constructed on basis of the second mobile communication technology standard as taught by Choi. The motivation for doing so would have been to provide more efficient radio resource usage, flexible and efficient ways to use relaying in communication networks, and increase of communication quality.

Regarding claim 2, Ericsson, as modified by Choi, discloses the BS according to claim 1, wherein the first mobile communication technology standard is a Long Term Evolution (LTE) technology standard, and the second mobile communication technology (Ericsson, pages 1-4: discloses a Long Term Evolution (LTE), and a New Radio Access Technology (New RAT)). 

Regarding claim 3, Ericsson, as modified by Choi, discloses the BS according to claim 1, wherein the first mobile communication technology standard is a 5G technology standard, and the second mobile communication technology standard is a Long Term Evolution (LTE) technology standard (Ericsson, Fig. 2, page 2: discloses a Long Term Evolution (LTE), and a New Radio Access Technology (New RAT)). 

Regarding claim 4, Ericsson, as modified by Choi, discloses the BS according to claim 1, wherein the aggregation adaptation layer function entity is configured to analyze a data packet of the user plane data in the first format to obtain data content (Ericsson, pages 1-2: split bearers would imply that the NR protocol stack would have to be compatible with the PDCP layer in LTE and given that there are so far no identified reasons from documents such as [1] or [2] to assume that the PDCP layer would change for the NR, it is beneficial to think that the PDCP layer used for LTE and NR could be common. This would allow an easy integration of LTE and NR by means of Dual Connectivity as shown in Figure 2); and package the data content to obtain a data packet of the user plane data in the second format according to the second format (Ericsson, pages 1-2: split bearers would imply that the NR protocol stack would have to be compatible with the PDCP layer in LTE and given that there are so far no identified reasons from documents such as [1] or [2] to assume that the PDCP layer would change for the NR, it is beneficial to think that the PDCP layer used for LTE and NR could be common. This would allow an easy integration of LTE and NR by means of Dual Connectivity as shown in Figure 2). 

Regarding claim 5, Ericsson, as modified by Choi, discloses the BS according to claim 1, wherein the PDCP layer function entity is configured to receive user plane data in the first format, which is sent by a core network device, determine whether it is necessary to transmit the user plane data through the radio access network constructed on the basis of the second mobile communication technology standard or not, and if YES, send the user plane data in the first format to the aggregation adaptation layer function entity (Ericsson, page 2, Fig. 1: split bearers would imply that the NR protocol stack would have to be compatible with the PDCP layer in LTE and given that there are so far no identified reasons from documents such as [1] or [2] to assume that the PDCP layer would change for the NR, it is beneficial to think that the PDCP layer used for LTE and NR could be common. This would allow an easy integration of LTE and NR by means of Dual Connectivity as shown in Figure 2). 

Regarding claim 6, Ericsson, as modified by Choi, discloses the BS according to claim 1, wherein the PDCP layer function entity is configured to receive user plane data in the first format, which is sent by a terminal and sequentially transmitted through the PHY layer function entity, the MAC layer function entity and the RLC layer function entity, determine whether it is necessary to transmit the user plane data through the (Ericsson, page 2, Fig. 1: split bearers would imply that the NR protocol stack would have to be compatible with the PDCP layer in LTE and given that there are so far no identified reasons from documents such as [1] or [2] to assume that the PDCP layer would change for the NR, it is beneficial to think that the PDCP layer used for LTE and NR could be common. This would allow an easy integration of LTE and NR by means of Dual Connectivity as shown in Figure 2). 

Regarding claim 7, Ericsson discloses a method for data transmission, the method comprising: receiving, by a Base Station (BS) in a radio access network constructed on the basis of a first mobile communication technology standard, user plane data in a first format, the first format referring to a format specified by the first mobile communication technology standard (Ericsson, page 2, para. 3: the MeNB receives one user plane flow by the first mobile communication technology standard); converting, by the BS, the user plane data in the first format into user plane data in a second format, the second format referring to a format specified by the second mobile communication technology standard (Ericsson, page 2: split bearers would imply that the NR protocol stack would have to be compatible with the PDCP layer in LTE (e.g. convert the user plane data in the first format into user plane data in a second format)); and sending, by the BS, the user plane data in the second format to a BS in the radio access network constructed on the basis of the second (Ericsson, page 2: send the user plane to the SeNB in the NRAT). 
Ericsson does not appear to explicitly disclose determining whether a receiving terminal or a receiving device corresponding to the user plane data is located in a radio access network constructed on the basis of a second mobile communication technology standard; in response to determining that the receiving terminal or the receiving device corresponding to the user plane data is located in the radio access network constructed on basis of the second mobile communication technology standard, determining that it is necessary to transmit the user plane data through the radio access network constructed on the basis of the second mobile communication technology standard.
In a similar field of endeavor, Choi discloses determining whether a receiving terminal or a receiving device corresponding to the user plane data is located in a radio access network constructed on the basis of a second mobile communication technology standard (Choi, para. 55, 181: in the U-plane 1306, overall four data radio bearers are configured: DRB1 and DRB2 for the relaying terminal 708 itself, DRB3 for the second mobile terminal (ON terminal #1) 710 and DRB4 for the third mobile terminal (ON terminal #2) 711. A first hatching 1307 indicates the PDCP entities and RLC entities for handling data of the relaying terminal 708, a second hatching 1308 indicates the PDCP entity and the RLC entity for handling data of the second mobile terminal 710, and a third hatching 1309 indicates the PDCP entity and the RLC entity for handling data of the third mobile terminal 711); in response to determining that the receiving terminal or the receiving device corresponding to the user plane data is located in the radio access network constructed on basis of the second mobile communication technology standard, determining that it is necessary to transmit the user plane data through the radio access network constructed on the basis of the second mobile communication technology standard (Choi, para. 146: a communication device is provided including a receiver configured to receive a request from a first communication terminal to establish an NAS bearer connection between the first communication terminal and a core network of a cellular mobile communication network and to associate the NAS bearer connection with at least one second communication terminal communicating with the first communication terminal and a controller configured to establish an NAS bearer connection between the first communication terminal and the core network (e.g. in response to the request) and to associate the NAS bearer connection with the at least one second communication terminal (e.g. in response to the request)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the teaching of Ericsson with the teaching of Choi to include the above features into the system of Ericsson such as determine whether a receiving terminal or a receiving device corresponding to the user plane data is located in a radio access network constructed on basis of a second mobile communication technology standard; in response to determining that the receiving terminal or the receiving device corresponding to the user plane data is located in the radio access network constructed on basis of the second mobile communication technology standard, determine that it is necessary to transmit the user plane data through the radio access network constructed on basis of the second mobile 

Regarding claim 8, Ericsson, as modified by Choi, discloses the method according to claim 7, wherein the first mobile communication technology standard is a Long Term Evolution (LTE) technology standard, and the second mobile communication technology standard is a 5th Generation (5G) technology standard (Ericsson, pages 1-4: discloses a Long Term Evolution (LTE), and a New Radio Access Technology (New RAT)). 

Regarding claim 9, Ericsson, as modified by Choi, discloses the method according to claim 7, wherein the first mobile communication technology standard is a 5G technology standard, and the second mobile communication technology standard is a Long Term Evolution (LTE) technology standard (Ericsson, pages 1-4: discloses a Long Term Evolution (LTE), and a New Radio Access Technology (New RAT)). 

Regarding claim 10, Ericsson, as modified by Choi, discloses the method according to claim 7, wherein converting the user plane data in the first format into the user plane data in the second format comprises: analyzing a data packet of the user plane data in the first format to obtain data content (Ericsson, pages 1-2: split bearers would imply that the NR protocol stack would have to be compatible with the PDCP layer in LTE and given that there are so far no identified reasons from documents such as [1] or [2] to assume that the PDCP layer would change for the NR, it is beneficial to think that the PDCP layer used for LTE and NR could be common. This would allow an easy integration of LTE and NR by means of Dual Connectivity as shown in Figure 2); and packaging the data content to obtain a data packet of the user plane data in the second format according to the second format (Ericsson, pages 1-2: split bearers would imply that the NR protocol stack would have to be compatible with the PDCP layer in LTE and given that there are so far no identified reasons from documents such as [1] or [2] to assume that the PDCP layer would change for the NR, it is beneficial to think that the PDCP layer used for LTE and NR could be common. This would allow an easy integration of LTE and NR by means of Dual Connectivity as shown in Figure 2). 

Regarding claim 12, Ericsson, as modified by Choi, discloses the method according to claim 7, wherein receiving the user plane data in the first format comprises: receiving user plane data in the first format, which is sent by a core network device (Ericsson, page 1: The RAN architecture shall support tight interworking between the new RAT and LTE considering high performing inter-RAT mobility and aggregation of data flows via at least dual connectivity between LTE and new RAT. Section 2.1 further discloses user plane data may be exchanged between core network (CN) and the RAN nodes of NR and LTE). 

Regarding claim 13, Ericsson, as modified by Choi, discloses the method according to claim 7, wherein receiving the user plane data in the first format comprises: receiving user plane data in the first format, which is sent by a terminal (Ericsson, page 1: The RAN architecture shall support tight interworking between the new RAT and LTE considering high performing inter-RAT mobility and aggregation of data flows via at least dual connectivity between LTE and new RAT. Section 2.1 further discloses user plane data may be exchanged between the UE and both radio interfaces i.e. LTE and NR). 

Regarding claim 14, Ericsson discloses a Base Station (BS), deployed in a radio access network constructed on the basis of a first mobile communication technology standard, and comprising: a processor; and a memory configured to store instructions executable by the processor, wherein the processor is configured to: receive user plane data in a first format, the first format referring to a format specified by the first mobile communication technology standard (Ericsson, page 2, para. 3: the MeNB receives one user plane flow by the first mobile communication technology standard); convert the user plane data in the first format into user plane data in a second format, the second format referring to a format specified by the second mobile communication technology standard (Ericsson, page 2: split bearers would imply that the NR protocol stack would have to be compatible with the PDCP layer in LTE (e.g. convert the user plane data in the first format into user plane data in a second format)); and send the user plane data in the second format to a BS in the radio access network constructed on the basis of the second mobile communication (Ericsson, page 2: send the user plane to the SeNB in the NRAT).  
Ericsson does not appear to explicitly disclose determine whether a receiving terminal or a receiving device corresponding to the user plane data is located in a radio access network constructed on the basis of a second mobile communication technology standard or not; in response to determining that the receiving terminal or the receiving device corresponding to the user plane data is located in the radio access network constructed on basis of the second mobile communication technology standard, determine that it is necessary to transmit the user plane data through the radio access network constructed on the basis of the second mobile communication technology standard.
In a similar field of endeavor, Choi discloses determine whether a receiving terminal or a receiving device corresponding to the user plane data is located in a radio access network constructed on the basis of a second mobile communication technology standard or not (Choi, para. 55, 181: in the U-plane 1306, overall four data radio bearers are configured: DRB1 and DRB2 for the relaying terminal 708 itself, DRB3 for the second mobile terminal (ON terminal #1) 710 and DRB4 for the third mobile terminal (ON terminal #2) 711. A first hatching 1307 indicates the PDCP entities and RLC entities for handling data of the relaying terminal 708, a second hatching 1308 indicates the PDCP entity and the RLC entity for handling data of the second mobile terminal 710, and a third hatching 1309 indicates the PDCP entity and the RLC entity for handling data of the third mobile terminal 711); in response to determining that the receiving terminal or the receiving device corresponding to the user plane data is located in the radio access network constructed on basis of the second mobile communication technology standard, determine that it is necessary to transmit the user plane data through the radio access network constructed on the basis of the second mobile communication technology standard (Choi, para. 146: a communication device is provided including a receiver configured to receive a request from a first communication terminal to establish an NAS bearer connection between the first communication terminal and a core network of a cellular mobile communication network and to associate the NAS bearer connection with at least one second communication terminal communicating with the first communication terminal and a controller configured to establish an NAS bearer connection between the first communication terminal and the core network (e.g. in response to the request) and to associate the NAS bearer connection with the at least one second communication terminal (e.g. in response to the request)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the teaching of Ericsson with the teaching of Choi to include the above features into the system of Ericsson such as determine whether a receiving terminal or a receiving device corresponding to the user plane data is located in a radio access network constructed on the basis of a second mobile communication technology standard or not; in response to determining that the receiving terminal or the receiving device corresponding to the user plane data is located in the radio access network constructed on basis of the second mobile communication technology standard, determine that it is necessary to transmit the user 

Regarding claim 15, Ericsson, as modified by Choi, discloses the BS according to claim 14, wherein the first mobile communication technology standard is one of a Long Term Evolution (LTE) technology standard and a 5th Generation (5G) technology standard (Ericsson, pages 1-4: discloses a Long Term Evolution (LTE), and a New Radio Access Technology (New RAT)); and wherein the first mobile communication technology standard is different from the second mobile communication technology standard (Ericsson, pages 1-4: discloses a Long Term Evolution (LTE), and a New Radio Access Technology (New RAT)). 

Regarding claim 16, Ericsson, as modified by Choi, discloses the BS according to claim 14, wherein the processor is further configured to: analyze a data packet of the user plane data in the first format to obtain data content (split bearers would imply that the NR protocol stack would have to be compatible with the PDCP layer in LTE and given that there are so far no identified reasons from documents such as [1] or [2] to assume that the PDCP layer would change for the NR, it is beneficial to think that the PDCP layer used for LTE and NR could be common. This would allow an easy integration of LTE and NR by means of Dual Connectivity as shown in Figure 2); and package the data content to obtain a data packet of the user plane data in the second format according to the second format (split bearers would imply that the NR protocol stack would have to be compatible with the PDCP layer in LTE and given that there are so far no identified reasons from documents such as [1] or [2] to assume that the PDCP layer would change for the NR, it is beneficial to think that the PDCP layer used for LTE and NR could be common. This would allow an easy integration of LTE and NR by means of Dual Connectivity as shown in Figure 2). 

Regarding claim 18, Ericsson, as modified by Choi, discloses the device according to claim 14, wherein the processor is further configured to: receive user plane data in the first format that is sent by one of a core network device and a terminal (Ericsson, page 1: The RAN architecture shall support tight interworking between the new RAT and LTE considering high performing inter-RAT mobility and aggregation of data flows via at least dual connectivity between LTE and new RAT. Section 2.1 further discloses user plane data may be exchanged between the UE and both radio interfaces i.e. LTE and NR).
                                                                                                                                                                                                      Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a).	Sachs (US 20110142006 A1)
b)	Bienas et al. (US 20130029588 A1)

12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                                                                   12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN F VOLTAIRE whose telephone number is (571)272-3953.  The examiner can normally be reached on M-F 9:00-6:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on (571)272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JEAN F VOLTAIRE/Examiner, Art Unit 2466                                                                                                                                                                                                        
/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466